Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The nonelected without traverse claims 13-19 have been canceled.

For conclusion, claims 1-12 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a pet costume kit having the combination, especially at least one customization equipment comprising material that is non-toxic to pets, wherein the at least one customization equipment is at least one of markers, paints, iron-on patches, dyes, buttons, pins or stickers, a first pet accessory configured to be worn on the head of a pet comprising a first fastener, and a first design template configured for use with the at least one customization equipment, a second pet accessory configured to be worn by the pet comprising a second fastener, and a second design template configured for use with the at least one customization equipment, a set of instructions for using the at least one customization equipment, and a container configured to hold the at least one customization equipment, the first pet accessory, the second pet accessory, and the set of instructions, of structural limitations such as claimed in claims 1-12, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.

Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644